Tilghman C. J.
Negro Lewis, -who is brought before us on this habeas corpus, was committed by Aldei'man Keppele as the slave of Langdon Cheves esquire, having absconded from his master’s service. Mr. Cheves is a member of the house of representatives of the United States, from the state of South Carolina, and has never resided in this state, except as a sojourner. During the recess of congress he remained with his family, in a house which he rented in Germantotvn, in this state. Lewis was his slave, and employed as a domestic servant in his family during his stay at Germantown for more than six months, between March and December last. It is contended that in consequence of this residence, Lexvis acquired his freedom by virtue of the act “for the gradual abolition of slavery,” (passed 1st March 1780). The question depends on the 10th section of the act, by which it was ■ enacted, that “ no man or woman of any “ nation or colour, except the negroes or mulattoes which “ shall be registered as aforesaid, shall at any time hereafter “ be deemed, adjudged or holden within the territories of " “this Commonwealth as slaves or servants for life, but as “ free men or free women, except the domestic slaves attend- “ ing upon delegates in congress from the other American “ states, foreign ministers and consuls, and persons passing ' *217through or .sojourning in this state, and not becoming resi- “ dent therein, and seamen employed in ships not belonging “ to any inhabitant of this state, nor employed in any ship “ owned by any such inhabitant, provided such domestic “slaves be not alienated or sold to any inhabitant, nor “ (except in the case of members of congress, foreign ministers and consuls) retained in this state longer than six “ months.” The plain meaning of this section appears to be, that the domestic slaves attending upon members of congress, (other than members from Pennsylvania) are excepted from the general provision which confers freedom. But several ingenious arguments have been urged to prove that this act has a more refined and less obvious meaning. First, of all, it is said, that having been passed before the adoption of the present federal constitution, it can have no application to the congi-ess under the present constitution. I cannot .perceive the force of this objection. To be sure, the congress of the United States under the old confederation, is in many respects different from the present congress. But the object and foundation of both is the sáme; they are both founded on a federative union, and the object of both is the general defence and welfare; both require that the members representing the several states should meet at some one place, and it is as necessary that the members from the southern states in the present congress should be attended by their domestics, as it was for the members of the old congress. In fact I do not recollect'to -have heard of this distinction before, and considering that congress sat ten years in this city under the present constitution, during all which time the members from the .southern states were attended by their slaves without molestation, there is strong-reason for supposing that the construction now contended for is contrary to that which has been generally received. And that it is contrary to the construction of our own legislature, appears from the third section of the act “ to ex- “ plain and amend the act for the gradual abolition of “slavery,” passed 29th March 1788, a fe,w months after the present federal constitution had been ratified by this state. In this section it is enacted, “ that no negro or mu- “ latto slave, (except as in the last exception of the tenth “ section of the original act is excepted) shall be removed *218“ out of the state.” Now the last exception in the tenth section, relates to members of congress, foreign ministers and consuls; so that the proviso in their favour was considered as still in force. The next position of the counsel for ]ia¡¡eas corpus is, that our act is confined to members of congress, during the time of its session, allowing a reasonable time for going and returning. The expression of the act is, delegates in congress; but I take this to be the same as delegates to congress, or in other words members of congress, and that this is the meaning of .the law is certain, because, in the proviso in the last part of the same section, members of congress are the words used. It is next contended, that whatever may be the literal meaning of the words, the real object of the law was to give to members of congress the benefit of their slaves during the time of their attendance on their public duty only. I agree that it is fair to construe the law according to its meaning, provided that meaning is deduced not from conjecture, but from the words of the law; at the same time I am not for adhering to word's, so far as to produce consequences too absurd or inconvenient, to be supposed to have been intended by the legislature. But I see no absurdity or inconvenience in giving to these words their obvious meaning, which will only confer on members of congress the privilege of being served by their domestics during the time that they remain members, whether congress shall be sitting in this or any other state. On the contrary, I see great inconvenience in reducing the southern members to the necessity of giving up their residence in this state during the recess of congress, or losing the service of their domestics. In the case of Mr. Cheves, this inconvenience would be very great indeed, because there was a 'session of congress between March and December, his return to Charleston by -water was cut' off, and it was impossible to say whether the events of the war might not have induced the president of the United States to convene the congress before the month of December. We all know that our southern brethren are very jealous of their rights on the subject of slavery, and that their unión with the other states could never have been cemented, without yielding to their demands on this point. Nor is it conceivable that the legislature of Pennsylvania could have intended *219to make a law, the probable consequence of which would have been the banishment of the congress from the state. I am therefore of opinion that the true construction of the law’, is that which is impressed on the mind by its first readirfg, that is to say, that the domestic slaves of members of ■ congress who are attending on the family of their masters even during its recess, gain no title to freedom, although they remain in the state more than six months, whether the seat of congress be in Pennsylvania or elsewhere. According to this construction the prisoner is tó be remanded to the. custody of the gaoler.
Yeates J.
The present case appears to me, to be clearly within the words and spirit of the exception contained in the tenth section of the act of 1st March 1780. Mr. Cheves is a member of congress, and within the principle for which the privilege was introduced; and a different construction from that contended for on his behalf, would place him upon the footing of a mere sojourner, which is repugnant to the plain terms of the law.
,1 concur, that Lezois be remanded to the jailer.
Br.ackenr.idge J. concurred.
Prisoner remanded.